289 F.2d 495
COMMISSIONER OF INTERNAL REVENUEv.ESTATE of S. E. VANCE, Deceased, by Margaret Vance, Cyrus B. Vance, and William Vance, his Executors, and Margaret Vance.
No. 6696.
United States Court of Appeals Tenth Circuit.
April 11, 1961.

On Petition to Review the Decision of The Tax Court of the United States.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Attorney, Tax Division, Department of Justice, Washington, D. C., and R. P. Hertzog, Acting Chief Counsel, and C. R. Marshall, Sp. Atty., Internal Revenue Service, Washington, D. C., for petitioner.
J. Eben Hart, Oklahoma City, Okl., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Dismissed pursuant to stipulation of the parties.